UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26542 CRAFT BREWERS ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington 91-1141254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, Oregon97227 (Address of principal executive offices) (503) 331-7270 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Check one: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of the registrant’s common stock outstanding as of November 9, 2011 was 18,844,817. CRAFT BREWERS ALLIANCE, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (unaudited) – September 30, 2011 and December 31, 2010 2 Consolidated Statements of Income (unaudited) - Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) - Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 6. Exhibits 22 Signatures 23 1 Index PART I . Item 1. Financial Statements CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $25 and $25 Inventories Deferred income tax asset, net Other current assets Total current assets Property, equipment and leasehold improvements, net of accumulateddepreciation and amortization of $55,478 and $50,408 Equity method investment in Fulton Street Brewery, LLC - Goodwill Intangible and other assets, net of accumulated amortization of $1,029 and $1,290 Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued salaries, wages and payroll taxes Refundable deposits Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations, net of current portion Fair value of derivative financial instruments Deferred income tax liability, net Other liabilities Total liabilities Commitments and contingencies Common shareholders' equity: Common stock, $0.005 par value. Authorized 50,000,000 shares; issued and outstanding 18,844,817 and 18,819,053 94 94 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total common shareholders' equity Total liabilities and common shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 Index CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Sales $ Less excise taxes Net sales Cost of sales Gross profit Selling, general and administrative expenses Merger related expenses - - Operating income Income from equity method investments - Gain on sale of Fulton Street Brewery, LLC - - - Interest expense ) Interest and other income, net 22 75 42 Income before income taxes Income tax provision Net income $ Basic and diluted net income per share $ Shares used in basic per share calculations Shares used in diluted per share calculations The accompanying notes are an integral part of these financial statements. 3 Index CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Nine Months Ended September 30, Cashflows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization Income from equity method investments, net of distributions received ) ) Gain on sale of Fulton Street Brewery, LLC ) - Deferred income taxes Stock-based compensation 85 Other (3
